600 So.2d 1252 (1992)
Maria Dolores MAHONEY, Appellant,
v.
BURGER KING CORPORATION, Appellee.
No. 91-776.
District Court of Appeal of Florida, Third District.
June 16, 1992.
Rehearing Denied August 4, 1992.
Perse & Ginsberg and Rene E. Lamar and Arnold R. Ginsberg, Miami, for appellant.
Greenberg, Traurig, Hoffman, Lipoff, Rosen & Quentel and Byron G. Petersen *1253 and Steven S. Goodman, Ft. Lauderdale, for appellee.
Before FERGUSON, COPE and GODERICH, JJ.
PER CURIAM.
Summary judgment was appropriate in this slip-and-fall case where the plaintiff failed to present evidence that the store owner had actual or constructive notice of the substance, or that the substance was on the floor as a result of the actions of store employees or agents, or that while the owner did not actually create the specific condition which caused the fall, the method of operation was so inherently dangerous that the store owner may still be held liable. Schaap v. Publix Supermarkets, Inc., 579 So.2d 831 (Fla. 1st DCA 1991); Publix Supermarkets, Inc. v. Schmidt, 509 So.2d 977 (Fla. 4th DCA 1987).
Affirmed.